Matter of Santanam v Board of Educ. of N. Syracuse Cent. Sch. Dist. (2018 NY Slip Op 00980)





Matter of Santanam v Board of Educ. of N. Syracuse Cent. Sch. Dist.


2018 NY Slip Op 00980


Decided on February 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


107 CA 17-01256

[*1]IN THE MATTER OF LINDA SANTANAM, JOHN KURYLA, IN HIS CAPACITY AS PRESIDENT OF NORTH SYRACUSE EDUCATION ASSOCIATION AND NORTH SYRACUSE EDUCATION ASSOCIATION, PETITIONERS-RESPONDENTS,
vBOARD OF EDUCATION OF NORTH SYRACUSE CENTRAL SCHOOL DISTRICT, ANNETTE SPEACH, IN HER CAPACITY AS SUPERINTENDENT OF NORTH SYRACUSE CENTRAL SCHOOL DISTRICT, NORTH SYRACUSE CENTRAL SCHOOL DISTRICT AND ALFRED RICCIO, IN HIS CAPACITY AS HEARING OFFICER, RESPONDENTS-APPELLANTS. 


BOND, SCHOENECK & KING, PLLC, SYRACUSE (DOUGLAS M. MCRAE OF COUNSEL), FOR RESPONDENTS-APPELLANTS.
ROBERT T. REILLY, LATHAM (MATTHEW E. BERGERON OF COUNSEL), FOR PETITIONERS-RESPONDENTS. 

	Appeal from a judgment (denominated order and judgment) of the Supreme Court, Onondaga County (James P. Murphy, J.), entered September 29, 2016 pursuant to CPLR article 78. The judgment granted the petition. 
It is hereby ORDERED that said appeal is unanimously dismissed as moot without costs (see generally Matter of Hearst Corp. v Clyne , 50 NY2d 707, 714-715 [1980]).
Entered: February 9, 2018
Mark W. Bennett
Clerk of the Court